Case: 21-30475    Document: 00516378091        Page: 1   Date Filed: 06/30/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 30, 2022
                                No. 21-30475                         Lyle W. Cayce
                                                                          Clerk

   Jennifer Leonard,

                                                                    Plaintiff,

                                    versus


   Tyler Martin; Wadena Insurance Company,

                                                     Defendants—Appellees,

                                    versus

   Joseph W. Turnipseed, M.D.; The Spine Diagnostic &
   Pain Treatment Center,

                                               Interested Parties—Appellants.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:19-CV-827
Case: 21-30475       Document: 00516378091            Page: 2      Date Filed: 06/30/2022

                                       No. 21-30475


   Before Jones, Haynes, and Costa, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          This appeal relates to a Fed. R. Civ. Pro. 45 subpoena issued to third
   party Dr. Joseph Turnipseed requiring him to perform patient record audits
   and generate data about how frequently he recommends a particular course
   of treatment. Turnipseed moved to quash the subpoena on undue burden
   grounds. The district court denied his motion to quash. He appealed. In the
   alternative, he sought a writ of mandamus ordering the district court to quash
   the subpoena. With misgivings about the district court’s substantive ruling,
   we DISMISS Turnipseed’s appeal for lack of jurisdiction and DENY his
   alternative petition for a writ of mandamus.
                                             I.
          This is a run-of-the-mill personal injury lawsuit arising out of a car
   accident. Plaintiff Jennifer Leonard alleges that Tyler Martin rear-ended her
   when she stopped in traffic. She sued Martin and his insurer, Wadena
   Insurance Company, in Louisiana state court seeking damages for injuries she
   allegedly sustained during the accident. Martin removed the lawsuit to
   federal court based on the existence of diversity jurisdiction.
          Turnipseed, an anesthesiologist and pain management specialist,
   treated Leonard for neck and back pain allegedly caused by the accident.
   Among other treatments, Turnipseed performed a cervical radiofrequency
   neurotomy on Leonard. A cervical radiofrequency neurotomy is a procedure
   done to reduce chronic back and neck pain that has not “improved with
   medications or physical therapy, or when surgery [is not] an option.” 1
   According to Turnipseed, Leonard responded favorably to the cervical
   neurotomy and he recommended that she undergo the procedure annually


          1
              Radiofrequency Neurotomy, Mayo Clinic (Feb. 25, 2022), https://www.mayo
   clinic.org/tests-procedures/ radiofrequency-neurotomy/about/pac-20394931 (last visited
   April 12, 2022).




                                             2
Case: 21-30475     Document: 00516378091          Page: 3     Date Filed: 06/30/2022




                                   No. 21-30475


   for the next five to six years. These future treatments make up a large
   percentage of Leonard’s life care plan and alleged damages.
         The defendants dispute the medical necessity of those expensive,
   future treatments. They suggest that Turnipseed frequently recommends
   annual cervical radiofrequency neurotomies over the course of several years
   but that few patients follow through with the treatments. The subtext, of
   course, is that Turnipseed’s recommendation is simply a means of inflating
   the amount of damages in personal injury litigation.          The defendants
   therefore subpoenaed Turnipseed and his medical practice, The Spine
   Diagnostic & Pain Treatment Center, under Rule 45, seeking: (1) all records
   of patients in the past ten years who Turnipseed recommended undergo
   cervical neurotomies for ten years, twenty years, and life; and (2) bills for
   services rendered and records produced in connection with (1).           The
   subpoena specified that all patient health information should be redacted.
         Turnipseed moved to quash the original subpoena. He argued that it
   was overly broad, unduly burdensome, and sought privileged information.
   The magistrate judge granted his motion in part and denied it in part. He
   agreed that the subpoena was overly broad because it requested the entirety
   of patient records and targeted patients that Turnipseed recommended
   cervical neurotomies for periods of ten years, twenty years, and life, even
   though Turnipseed only recommended that Leonard undergo annual
   neurotomies for five to six years. The magistrate judge likewise agreed that
   the subpoena was overbroad in seeking ten years of data.
         The magistrate judge, however, approved a narrower version of the
   subpoena that required production of only (1) the number of patients in the
   last five years that Turnipseed recommended get annual cervical
   neurotomies over the course of five to six years; and (2) the number of known
   patients who actually underwent the procedures.          That information is




                                         3
Case: 21-30475      Document: 00516378091          Page: 4   Date Filed: 06/30/2022




                                    No. 21-30475


   sufficiently relevant, the magistrate judge reasoned, because it bears on
   Turnipseed’s credibility.      Moreover, the magistrate judge rejected
   Turnipseed’s objection, as he concluded that producing the information
   targeted by the narrower subpoena—raw numbers, rather than patient
   files—would not be unduly burdensome.
          Turnipseed filed a Rule 72(a) motion to review the magistrate judge’s
   ruling in the district court. The district court held that the magistrate judge
   expressly considered the relevant factors—the scope of the information
   requested, the importance of that information, the burden to Turnipseed,
   and the privacy rights of Turnipseed’s patients—and tailored his ruling
   accordingly and, as a result, did not clearly err. Turnipseed appealed. He
   contends that district court abused its discretion in allowing the discovery to
   go forward.
                                         II.
          This court cannot reach the question whether the district court abused
   its discretion until we first “assure ourselves of our own federal subject
   matter jurisdiction.” Keyes v. Gunn, 890 F.3d 232, 235 n.4 (5th Cir. 2018).
   We requested supplemental briefing addressing the basis for appellate
   jurisdiction to review an order denying a nonparty’s motion to quash.
   Turnipseed posits that this court has jurisdiction under the collateral order
   doctrine. Alternatively, Turnipseed suggests that the court may treat his
   appeal as a petition for a writ of mandamus. Martin, by contrast, disagrees
   that we have jurisdiction and contends that, even if the court were to treat
   this appeal as a petition for a writ of mandamus, the criteria for mandamus
   relief are not satisfied. We conclude that an order denying this nonparty’s
   motion to quash is not reviewable under the collateral order doctrine and
   that, although we may treat Turnipseed’s appeal as a petition for a writ of
   mandamus, he fails to meet the requirements for such extraordinary relief.




                                         4
Case: 21-30475      Document: 00516378091           Page: 5     Date Filed: 06/30/2022




                                     No. 21-30475


                           A. Collateral Order Doctrine
          With few exceptions not applicable here, appellate jurisdiction is
   statutorily confined to review of “final decisions.” 28 U.S.C. § 1291. The
   archetypal final decision is one that “ends the litigation on the merits and
   leaves nothing more for the court to do but execute the judgment.” Digit.
   Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867, 114 S. Ct. 1992, 1995
   (1994) (quoting Catlin v. United States, 324 U.S. 229, 233, 65 S. Ct. 631, 633
   (1945)). Nevertheless, the Supreme Court “has long given” § 1291 a
   “practical rather than a technical construction.” Cohen v. Beneficial Indus.
   Loan Corp., 337 U.S. 541, 546, 69 S. Ct. 1221, 1226 (1949). Section 1291
   encompasses not only the final decisions that terminate an action, “but also
   a ‘small class’ of collateral rulings that, although they do not end the
   litigation, are appropriately deemed ‘final.’”         Mohawk Indus., Inc. v.
   Carpenter, 558 U.S. 100, 106, 130 S. Ct. 599, 605 (2009) (quoting Cohen,
   337 U.S. at 545-46, 69 S. Ct. at 1225-26).
          To fit within the small class of immediately appealable collateral
   rulings, the order must “(1) conclusively determine the disputed question,
   (2) resolve an important issue completely separate from the merits of the
   action, and (3) be effectively unreviewable on appeal from a final judgment.”
   Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 448 (5th
   Cir. 2019) (quoting Henry v. Lake Charles Am. Press, L.L.C., 566 F.3d 164,
   171 (5th Cir. 2009)). For an order to be appealable under the collateral order
   doctrine, the “justification for immediate appeal must . . . be sufficiently
   strong to overcome the usual benefits of deferring appeal until litigation
   concludes.” Mohawk Indus., 558 U.S. at 107, 130 S. Ct. at 605. Critically, the
   Supreme Court has repeatedly admonished lower courts that the collateral
   order doctrine must “never be allowed to swallow the general rule that a
   party is entitled to a single appeal, to be deferred until final judgment has been




                                           5
Case: 21-30475       Document: 00516378091          Page: 6   Date Filed: 06/30/2022




                                     No. 21-30475


   entered.” Digit. Equip. Corp., 511 U.S. at 868, 114 S. Ct. at 1996 (citation
   omitted).
          An order is not “effectively unreviewable” just because it “may
   burden litigants in ways that are only imperfectly reparable by appellate
   reversal of a final district court judgment.” Digit. Equip. Corp., 511 U.S. at
   872, 114 S. Ct. at 1998. The “decisive consideration is whether delaying
   review until the entry of final judgment ‘would imperil a substantial public
   interest’ or ‘some particular value of a high order.’” Id. (quoting Will v.
   Hallock, 546 U.S. 345, 352-53, 126 S. Ct. 952, 959 (2006)); see also Lauro
   Lines S.R.L. v. Chasser, 490 U.S. 495, 202, 109 S. Ct. 1976, 1980 (1989)
   (Scalia, J., concurring) (“The importance of the right asserted has always
   been a significant part of our collateral order doctrine.”). Generally, this is
   only the case “where the order at issue involves ‘an asserted right the legal
   and practical value of which would be destroyed if it were not vindicated
   before trial.’”    Midland Asphalt Corp. v. United States¸489 U.S. 794,
   109 S. Ct. 1494 (1989) (quoting United States v. MacDonald, 435 U.S. 850,
   860, 98 S. Ct. 1547, 1552 (1978)). A court must make this determination “on
   a categorical basis, looking only at whether ‘the class of claims, taken as a
   whole, can be vindicated by other means’ than immediate appeal.” Martin
   v. Halliburton, 618 F.3d 476, 483 (5th Cir. 2010) (quoting Mohawk Indus.,
   558 U.S. at 107, 130 S. Ct. at 605).
          Turnipseed posits that collateral order appeals are necessary to ensure
   effective review of orders requiring nonparty physicians to conduct patient
   audits and generate statistical materials. He claims that the only alternative
   means of review is to disobey the discovery order and risk being held in
   contempt; and risking contempt is an intolerable alternative for physicians,
   he suggests, because a contempt citation may have collateral professional
   consequences. Turnipseed makes this collateral-consequences assertion
   without providing any support. Moreover, he suggests that allowing this sort



                                          6
Case: 21-30475      Document: 00516378091           Page: 7    Date Filed: 06/30/2022




                                     No. 21-30475


   of discovery will chill physicians’ willingness to treat patients involved in
   litigation.   Finally, Turnipseed points out that complying with similar
   patient-audit discovery orders will further overburden physicians.
   Turnipseed concludes that the justification for allowing immediate appeals
   far outweighs the usual benefits of deferring review.
          A comparison of the types of orders that do and do not fall under the
   collateral order doctrine is instructive. On one hand, courts routinely allow
   immediate appeal from orders that reject absolute or qualified immunity,
   Mitchell v. Forsyth, 472 U.S. 511, 525-27, 105 S. Ct. 2806, 2815-16 (1985),
   deny a state’s Eleventh Amendment immunity, Puerto Rico Aqueduct & Sewer
   Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 141, 113 S. Ct. 684, 686 (1993),
   or, in the criminal context, deny a defendant’s double jeopardy defense,
   Abney v. United States, 431 U.S. 651, 659, 97 S. Ct. 2034, 2040 (1977).
   Moreover, in the discovery context, this court allows immediate appeal of
   orders that unseal a nonparty’s confidential business documents, Vantage
   Health Plan, 913 F.3d at 449-50, or allow discovery against a nonparty with
   substantial First Amendment implications, Whole Woman’s Health v. Smith,
   896 F.3d 362, 368 (5th Cir. 2018). Each of these cases implicates “some
   particular value of a high order” or “substantial public interest” that would
   be imperiled or destroyed if review were delayed until after entry of an
   archetypal final judgment. Mohawk Indus., 558 U.S. at 107, 130 S. Ct. at 605
   (quoting Will, 546 U.S. at 352-53, 126 S. Ct. at 959).
          On the other hand, courts do not permit immediate appeal from orders
   denying motions to enforce a forum selection clause, Lauro Lines, 490 U.S.
   at 496, 109 S. Ct. at 1977, refusing to effectuate a settlement agreement,
   Digit. Equip., 511 U.S. at 865, 114 S. Ct. at 1994, denying motions to
   disqualify counsel, Firestone Tire, 449 U.S. at 370, 101 S. Ct. at 671, or
   declining to apply the judgment bar of the Federal Tort Claims act, Will,
   546 U.S. 345, 347, 126 S. Ct. 952, 956 (2006). Furthermore, cases are legion



                                          7
Case: 21-30475         Document: 00516378091              Page: 8       Date Filed: 06/30/2022




                                          No. 21-30475


   that deny immediate appeals under the collateral order doctrine in an array
   of discovery contexts. 2 Indeed, this court and every other circuit court hold
   that the collateral order doctrine does not provide jurisdiction over a
   nonparty’s appeal from a discovery order because nonparties have alternative
   avenues for appellate review. A-Mark Auction Galleries v. Am. Numismatic
   Ass’n, 233 F.3d 895, 898-99 (5th Cir. 2000) (holding that the court lacked
   jurisdiction over appeal from discovery order against nonparty because
   nonparty may disobey the order, be cited for contempt, and challenge the
   discovery order in appealing the contempt citation). 3
           Turnipseed’s appeal falls decidedly into the latter category of cases.
   As a threshold matter, Turnipseed paints the relevant class of orders too
   narrowly. Turnipseed posits that the relevant class is orders that require
   nonparty physicians to conduct patient audits and generate statistical
   materials. Collateral-order theory, however, does not depend on such


           2
              See, e.g., Mohawk Indus., 558 U.S. at 103, 130 S. Ct. at 603 (discovery order
   implicating attorney-client privilege); Cunningham v. Hamilton Cty., Ohio, 527 U.S. 198,
   204 n.4, 119 S. Ct. 1915, 1920 n.4 (collecting cases); United States v. Ryan, 402 U.S. 530,
   531-32, 91 S Ct. 1580, 1581-82 (1971) (order denying motion to quash subpoena); Sealed
   Appellees v. Sealed Appellants, 112 F.3d 173, 174 (5th Cir. 1997) (discovery order compelling
   production over attorney work-product objection); see also 15B Charles Alan
   Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice
   and Procedure § 3914.23 (“[T]he rule remains settled that most discovery rulings are
   not final.”).
           3
             See Ott v. City of Milwaukee, 682 F.3d 552, 555 (7th Cir. 2012); United States v.
   Acad. Mortg. Corp., 968 F.3d 996, 1006-07 (9th Cir. 2020); Drummond Co. v. Terrance P.
   Collingsworth, Conrad & Scherer, LLP, 816 F.3d 1319, 1325-27 (11th Cir. 2016); Corporacion
   Insular de Seguros v. Garcia, 876 F.2d 254, 256-57 (1st Cir. 1989); Nat. Super Spuds, Inc. v.
   New York Mercantile Exchange, 591 F.2d 174, 177 (2d Cir. 1979); In re Flat Glass Antitrust
   Litigation, 288 F.3d 83, 88 (3d Cir. 2002); MDK, Inc. v. Mike's Train House, Inc., 27 F.3d
   116, 122 (4th Cir. 1994); U.S. ex rel. Pogue v. Diabetes Treatment Centers of America, Inc.,
   444 F.3d 462, 471 (6th Cir. 2006); In re Burlington N. Inc., 679 F.2d 762, 768 (8th Cir.
   1982); F.T.C. v. Alaska Land Leasing, Inc., 778 F.2d 577, 578 (10th Cir. 1985); U.S. v.
   Anderson, 464 F.2d 1390, 1391 (D.C. Cir. 1972).




                                                8
Case: 21-30475      Document: 00516378091           Page: 9   Date Filed: 06/30/2022




                                     No. 21-30475


   “individualized jurisdictional inquir[ies].” See Mohawk Indus., 558 U.S. at
   107, 130 S. Ct. at 605 (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,
   98 S. Ct. 2454, 2460 (1978)). Thus, the class of orders should be defined at
   a higher level of generality. In our view, the class of orders at issue here is
   those denying a nonparty’s motion to quash a subpoena on undue burden
   grounds. Cf. Mohawk Indus., 558 U.S. at 108, 130 S. Ct. at 606 (defining the
   class of claims as “orders adverse to the attorney-client privilege”).
          Under this broader view, Turnipseed’s contention that the relevant
   class of orders is effectively unreviewable falls apart. Where a district court
   denies a nonparty’s motion to quash on undue burden grounds, the nonparty
   has several potential avenues of review apart from a collateral order appeal.
   For one, the nonparty may disobey the district court’s order, be cited for
   contempt, and then challenge the underlying discovery order in appealing the
   contempt citation. See A-Mark Auction Galleries, 233 F.3d at 233. Indeed,
   the contempt route is broader for nonparties than it is for parties. Unlike a
   party, who may only appeal a criminal contempt citation, a nonparty may
   appeal either a criminal or a civil contempt order. See Texas v. Dep’t of Labor,
   929 F.3d 205, 209 n.9 (5th Cir. 2019). Alternatively, a nonparty may request
   that the district court certify a § 1292(b) appeal or, in extraordinary cases,
   seek a writ of mandamus. Mohawk Indus., 558 U.S. at 110-11, 130 S. Ct. at
   607. Finally, where, as here, the thrust of the motion to quash concerns the
   burdens of complying with the subpoena, a nonparty may comply and seek
   reimbursement for costs. 15B Charles Alan Wright, Arthur R.
   Miller & Edward H. Cooper, Federal Practice and
   Procedure § 3914.23 (citing United States v. Columbia Broad. Sys., Inc.,
   666 F.2d 364 (9th Cir. 1982)). If the district court denies those costs, the
   nonparty may immediately appeal. Id.
          Because these alternative means of review exist, Turnipseed cannot
   show that collateral order appeals are necessary to ensure effective review of



                                          9
Case: 21-30475        Document: 00516378091                Page: 10        Date Filed: 06/30/2022




                                           No. 21-30475


   orders denying motions to quash on undue burden grounds. Accordingly,
   this court lacks jurisdiction under the collateral order doctrine.
                                         B. Mandamus
           Even though this court lacks jurisdiction under § 1291 to review the
   district court’s order, a writ of mandamus may still be appropriate. 4 A writ
   of mandamus is “a ‘drastic and extraordinary’ remedy ‘reserved for really
   extraordinary causes.’” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380,
   124 S. Ct. 2576, 2586 (2004) (quoting Ex parte Fahey, 332 U.S. 258, 259-60,
   67 S. Ct. 1559, 1559 (1947)). Mandamus is appropriate only where: (1) the
   petitioner shows a “clear and indisputable right to the writ”; (2) the
   petitioner has “no other adequate means to attain the relief he desires”; and
   (3) the court is “satisfied that the writ is appropriate under the
   circumstances.” Defense Distributed v. Bruck, 30 F.4th 414, 426 (5th Cir.
   2022) (quoting Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380-81,
   124 S. Ct. 2576, 2587 (2004)); see also In re JPMorgan Chase & Co., 916 F.3d
   494, 499 (5th Cir. 2019). Although we are concerned that the district court
   may have erred in denying Turnipseed’s motion to quash, Turnipseed
   nevertheless fails to demonstrate a clear and indisputable right to a writ of
   mandamus. 5




           4
             Although Turnipseed did not formally seek a writ of mandamus under Federal
   Rule of Appellate Procedure 21, this court may, in its discretion, treat an appeal as a petition
   for a writ of mandamus. In re Deepwater Horizon, 793 F.3d 479, 491 n.12 (5th Cir. 2015)
   (quoting In re Grand Jury Subpoena, 190 F.3d 375, 389 n.16 (5th Cir. 1999)); see also Jefferson
   v. Delgado Cmty. Coll. Charity Sch. of Nursing, 602 F App’x 595, 598-99 (5th Cir. 2015)
   (unpublished).
           5
             In mandamus cases, this court often holds “that a district court erred, despite
   stopping short of issuing a writ of mandamus.” In re Dupuy Orthopaedics, 870 F.3d at 347
   n.4 (collecting cases).




                                                 10
Case: 21-30475      Document: 00516378091              Page: 11     Date Filed: 06/30/2022




                                        No. 21-30475


          Demonstrating a clear and indisputable right to a writ of mandamus
   “require[s] more than showing that the district court misinterpreted the law,
   misapplied it to the facts, or otherwise engaged in an abuse of discretion.” In
   re Lloyd’s Reg. N. Am., Inc., 780 F.3d 283, 290 (5th Cir. 2015). Rather,
   Turnipseed must show a “clear abuse[] of discretion that produce[s] patently
   erroneous results,” Lloyd’s Reg., 916 F.3d at 290 (quoting In re Volkswagen of
   Am., Inc., 545 F.3d 304, 310 (5th Cir. 2008)), or “exceptional circumstances
   amounting to a judicial usurpation of power,” In re Dupuy Orthopaedics, Inc.,
   870 F.3d 345, 350 (5th Cir. 2017) (quoting Cheney, 542 U.S. at 380, 124 S. Ct.
   at 2587). In other words, Turnipseed “must show not only that the district
   court erred, but that it clearly and indisputably erred” in denying his motion to
   quash. In re Occidental Petroleum Corp., 217 F.3d 293, 295 (5th Cir. 2000).
          Under Rule 45, a court must modify or quash a subpoena that subjects
   a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iv). To determine
   whether a subpoena presents an undue burden, this court weighs the
   following factors: “(1) [the] relevance of the information requested; (2) the
   need of the party for the documents; (3) the breadth of the document request;
   (4) the time period covered by the request; (5) the particularity with which
   the party describes the requested documents; and (6) the burden imposed.”
   Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004).
   Moreover, where a subpoena requests information from a nonparty, as it does
   here, the court must be sensitive to the nonparty’s compliance costs. Id. In
   our estimation, two salient factors here, relevance and burdens, weigh in
   Turnipseed’s favor. 6




          6
             Turnipseed does not seriously challenge the subpoena under the second, third,
   fourth, and fifth elements of the undue burden test articulated in Wiwa.




                                             11
Case: 21-30475     Document: 00516378091           Page: 12   Date Filed: 06/30/2022




                                    No. 21-30475


          First, relevance. For purposes of the undue burden test, relevance is
   measured according to Fed. R. Civ. Pro. 26(b)(1).           Under that rule,
   information is relevant if it “bears on, or that reasonably could lead to other
   matters that could bear on, any issue related to the claim or defense of any
   party.”   Coughlin v. Lee, 946 F.2d 1152, 1159 (5th Cir. 1991) (internal
   quotation omitted).    The defendants posit that how often Turnipseed
   recommends repeated cervical neurotomies for a period of five to six years
   and the number of patients that follow through with that treatment course
   bear on Turnipseed’s credibility. Such information could show, for instance,
   that Turnipseed regularly recommends recurring cervical neurotomies but
   few patients ever undergo treatment.            Turnipseed counters that the
   requested information has no bearing on his credibility. He emphasizes that
   his records do not accurately reflect the number of patients that follow his
   recommended course of treatment. For example, patients may undergo
   treatment at different facilities because of a change in residence or another
   facility’s greater scheduling flexibility.       At best, he concludes, the
   information that he must produce will present a misleading view of his
   credibility. We agree that, for the reasons Turnipseed articulates, the
   requested information is only tenuously relevant.
          Second, the burden imposed. The defendants’ subpoena, as modified
   by the district court, requires Turnipseed to audit his patient records and
   generate new information about how often he has recommended repeated
   cervical neurotomies and how many of those patients underwent the
   procedures.   A Rule 45 subpoena may require a nonparty to produce
   “designated documents, electronically stored information, or tangible things
   in that person’s possession, custody, or control.”           Fed. R. Civ.
   P. 45(a)(1)(A)(iii). By the terms of the Rule, these are items that already
   exist. Rule 45 does not contemplate a subpoena requiring a nonparty to
   analyze documents in the nonparty’s possession and generate new




                                         12
Case: 21-30475        Document: 00516378091              Page: 13       Date Filed: 06/30/2022




                                          No. 21-30475


   information. 7     Accordingly, to the extent that the subpoena requires
   Turnipseed to do more than simply produce documents already in existence,
   it imposes an undue burden on him.
           Finally, the cost of complying with the subpoena. Turnipseed alleges
   that complying with the modified subpoena would be costly and burdensome.
   Based on a sample review, Turnipseed estimates that it will take him
   approximately three hours to review twenty patient files.                    Further, he
   estimates that complying with the district court’s order would require him to
   review about four hundred patient files, which if accurate would require at
   least sixty hours of work. At Turnipseed’s typical $1,000/hour rate, the cost
   of complying with the subpoena is excessive, particularly because the amount
   in dispute here is only about $120,000. In our view, even if Turnipseed
   somewhat overstates the cost of compliance, it is nevertheless
   disproportionate to any value that the information has with respect to
   Turnipseed’s credibility.
           Based on the above-articulated circumstances, it appears that the
   subpoena, even as modified by the district court, imposes an undue burden
   on Turnipseed. Nevertheless, district courts are afforded wide discretion in
   discovery matters, and as the district court here found, the magistrate judge




           7
             See, e.g., McGlone v. Centrus Energy Corp., No. 2:19-cv-2196, 2020 WL 4462305,
   at *3 (S.D. Ohio Aug. 4, 2020) (collecting cases); Taylor v. Kilmer, No. 18-cv-7403,
   2020 WL 606781, at *3 (N.D. Ill. Feb 7, 2020) (same); Mir v. L-3 Commc’ns Integrated Sys,
   L.P., 319 F.R.D. 220, 227 (N.D. Tex. 2016) (same); 9 James W. Moore et. al.,
   Moore’s Federal Practice § 45.10 (Matthew Bender 3d ed. 2021) (“A command
   to produce may be made only for documents, electronically stored information, or things
   already in existence; accordingly, although a subpoena may compel a person to produce a
   document or thing, it may not compel the person to create the document or thing in the first
   instance.”).




                                               13
Case: 21-30475        Document: 00516378091              Page: 14       Date Filed: 06/30/2022




                                          No. 21-30475


   purported to apply the relevant law. Thus, Turnipseed fails to show a clear
   and indisputable right to the writ, and we must deny mandamus relief. 8
                                               III.
           For the foregoing reasons, Turnipseed’s appeal is DISMISSED for
   lack of jurisdiction and his petition for a writ of mandamus is DENIED.




           8
              Rule 45(d)(2)(B)(ii) states that, when a court orders a nonparty to comply with a
   subpoena over an objection, “the order must protect” the nonparty “from significant
   expense resulting from compliance.” In other words, Rule 45 requires a district court to
   shift a nonparty’s cost of complying with a subpoena if those costs are significant. In re
   Modern Plastics Corp., 890 F.3d 244, 252 (6th Cir. 2018); Legal Voice v Stormans Inc.,
   738 F.3d 1178, 1184 (9th Cir. 2013); Linder v. Calero-Portocarrero, 251 F.3d 178, 182 (D.C.
   Cir. 2001). If, in fact, Turnipseed’s cost of complying with the subpoena is significant, the
   district court should shift those costs to the defendants. Given the value of Turnipseed’s
   time and the number of patient files he may have to review, it seems almost certain that the
   cost of complying will be significant. Cf. Legal Voice, 738 F.3d at 1185 (“[W]e have no
   trouble concluding that $20,000 is ‘significant’”); Linder, 251 F.3d at 182 (suggesting that
   even $9,000 may be sufficient significant to justify shifting costs under Rule
   45(d)(2)(B)(ii)).




                                                14
Case: 21-30475       Document: 00516378091             Page: 15      Date Filed: 06/30/2022




                                        No. 21-30475


   Haynes, Circuit Judge, dissenting:
          I agree with much of the majority opinion’s discussion, but not its
   conclusion. For example, the majority opinion correctly determines that the
   district court erred by denying Turnipseed’s motion to quash a subpoena for
   an entirely irrelevant and overly burdensome request for documents.
   Unfortunately, it then holds that it is powerless to grant Turnipseed the relief
   to which it tacitly agrees he is entitled. That is where we differ. As a
   preliminary matter, I disagree as to the conclusion that we lack jurisdiction
   under the collateral order doctrine. But, even assuming arguendo we lack
   appellate jurisdiction, I conclude we have the authority to grant mandamus
   relief and Turnipseed is entitled to that relief from the district court’s clearly
   and indisputably erroneous discovery order. I respectfully dissent.
                                              I.
          The majority opinion “decidedly” concludes that Turnipseed’s claim
   is not reviewable on appeal under the collateral order doctrine. I’m not so
   sure. That determination turns on one question: whether Turnipseed’s
   claim is “effectively unreviewable on appeal from a final judgment.” See
   Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 448 (5th
   Cir. 2019). Per the majority opinion, Turnipseed’s claim is not effectively
   unreviewable because he actually “has several potential avenues of review.”
   Majority Op. at 9. For one, Turnipseed can simply disobey the district
   court’s order, be charged with contempt, and then appeal the contempt
   citation. The majority opinion is unpersuaded by the fact that this option
   forces Turnipseed to violate his code of ethics and put his license to practice
   medicine at risk. 1



          1
           The majority opinion’s lack of concern about this issue seemingly stems from the
   erroneous conclusion that Turnipseed’s adverse professional consequences claim lacks


                                             15
Case: 21-30475        Document: 00516378091               Page: 16       Date Filed: 06/30/2022




                                          No. 21-30475


           I recognize that we have previously endorsed this path for nonparties
   who wish to challenge discovery orders. See A-Mark Auction Galleries, Inc. v.
   Am. Numismatic Ass’n, 233 F.3d 895, 898–99 (5th Cir. 2000). However,
   recognizing that “[t]hird parties have no power to control the course of
   litigation nor any influence over an appeal from a final judgment,” we have
   also held that such an extreme avenue is not always required for nonparties.
   See, e.g., Vantage Health Plan, 913 F.3d at 449–50; Whole Woman’s Health v.
   Smith, 896 F.3d 362, 368 (5th Cir. 2018). In Vantage Health Plan, for
   example, we did not force the nonparty seeking review to first defy the
   court’s order and face contempt because “incurring sanctions is risky.” 913
   F.3d at 449. More notably, in Whole Woman’s Health, we concluded that the
   relevant discovery order was “effectively unreviewable” on appeal in part
   because it was directed at a third party. 896 F.3d at 367–68. 2 Our analysis in
   that case was replete with concern about the nonparty’s inability to benefit
   from a party’s appeal of a final judgment. See id. at 367–68, 375. That
   concern is mysteriously absent from the majority opinion’s analysis here.


   support given his brief discussion of the same. See Majority Op. at 7. But as a physician
   practicing in Louisiana, Turnipseed is governed by state law protecting against, inter alia,
   physicians engaging in “unprofessional conduct.” See La. Rev. Stat. Ann. § 37:1261.
   Because the statute does not define “unprofessional conduct,” Louisiana courts look to the
   Louisiana Rules of Professional Conduct governing “professional misconduct” of a lawyer
   for guidance. Doe v. La. State Bd. of Med. Exam’rs, 788 So. 2d 1234, 1239–40 (La. Ct. App.
   2001) (citing La. R. Pro. Conduct 8.4(a)–(h)). Louisiana case law makes clear that failure
   to comply with a court order constitutes “professional misconduct” in violation of Rule
   8.4(d) and can result in the suspension of a law license. In re Robinson, 819 So. 2d 280, 284–
   85 (La. 2002) (per curiam) (“A review of our jurisprudence of this court indicates we have
   considered an attorney’s knowing failure to comply with the orders of a tribunal to be a
   serious professional violation.”). Accordingly, Turnipseed’s concern that he risks losing
   his professional license by violating the district court’s discovery order is hardly
   unsupported.
           2
             We also held that the standards of the collateral order doctrine were met because
   the case was “practically sui generis from the standpoint of the type of discovery sought and
   the issues raised by [the nonparty].” Whole Woman’s Health, 896 F.3d at 368.



                                                16
Case: 21-30475     Document: 00516378091           Page: 17     Date Filed: 06/30/2022




                                    No. 21-30475


   Tellingly, neither Vantage Health Plan nor Whole Woman’s Health discusses
   (let alone cites) A-Mark, a fact the majority opinion overlooks.
          The majority opinion concludes that Vantage Health Plan and Whole
   Woman’s Health are different because they “implicate[] ‘some particular
   value of a high order’ or ‘substantial public interest’ that would be imperiled
   or destroyed if review were delayed.”           Majority Op. at 7–8.    Stated
   differently, the importance and sensitivity of the potentially discoverable
   material qualified the orders for immediate appellate review and excused the
   third parties from being required to defy the orders and seek contempt. See
   Vantage Health Plan, 913 F.3d at 449; Whole Woman’s Health, 896 F.3d at
   368. But in Vantage Health Plan, we questioned “whether third-party status
   alone, absent some constitutional or other issue that calls into question the
   ‘general familiarity of courts with standards governing [the dispute],’ may
   suffice to invoke the collateral order doctrine.”          913 F.3d at 450 n.2
   (alteration in original) (quoting Whole Woman’s Health, 896 F.3d at 368).
          Importantly, the Supreme Court case that took us down this path was
   about a party appealing a discovery order as a collateral order, noting the
   general rule that “a party is entitled to a single appeal.” See Mohawk Indus.
   v. Carpenter, 558 U.S. 100, 101, 106 (2009).         But no one argues that
   Turnipseed has “an appeal” in this case; even Martin does not claim that. In
   the “ordinary case” between parties there can be dozens of discovery
   disputes and rulings, and the Supreme Court understandably (and correctly)
   did not approve of a back and forth between the district courts and the
   appellate courts over these issues. But this is not the situation here where a
   non-party was ordered to create documents.
          Even if Mohawk’s general rule applies across the board, in my view,
   the majority opinion’s holding here does implicate a high order—it requires
   a licensed professional to violate his code of ethics (which requires following



                                         17
Case: 21-30475       Document: 00516378091             Page: 18      Date Filed: 06/30/2022




                                        No. 21-30475


   court orders). Our core as judges is ethics: would we think it is okay to violate
   our rules of ethics to protest an order as a non-party in a case? Would we
   want to throw our positions and our reputations as highly ethical judges out
   the window just so we could appeal a completely erroneous order? I cannot
   agree with that notion.
           In addition to that point, forcing physicians to perform burdensome
   patient population audits that yield information immaterial to an underlying
   litigation—and potentially chilling physicians’ willingness to treat patients
   involved in litigation—implicates a “value of a high order” and a
   “substantial public interest” particularly in this pandemic era where doctors
   are being placed to the test every day. See Mohawk, 558 U.S. at 107 (quotation
   omitted). At the very least, it seemingly calls into question district courts’
   “general familiarity” with the standards governing the scope of permissible
   discovery from third party physicians. 3 In any event, we have not foreclosed
   the possibility that third-party status alone, in certain circumstances, is
   enough to invoke the collateral order doctrine. See Vantage Health Plan, 913
   F.3d at 450 n.2. Forcing Turnipseed to defy the discovery order, violate his
   code of ethics, spend wasted time on an improper order, and risk losing his
   medical license is an extraordinary and unacceptable result. I accordingly
   urge that the circumstances present here warrant immediate appealability.
                                              II.
           For this section I will assume arguendo that we do not have appellate
   jurisdiction under the collateral order doctrine. In that circumstance, given
   that the untenable disobey-and-seek-contempt route is the only path forward



           3
            A motion to quash a discovery order is a routine district court ruling. However,
   no circuit court has yet to opine on whether this type of information from a treating
   physician is discoverable.



                                              18
Case: 21-30475      Document: 00516378091            Page: 19    Date Filed: 06/30/2022




                                      No. 21-30475


   for an appeal, then a writ of mandamus is all the more appropriate here, as
   Turnipseed is left without “adequate means to attain relief.”                In re
   Volkswagen of Am., Inc., 545 F.3d 304, 318 (5th Cir. 2008) (en banc); see also
   16 Charles Alan Wright, Arthur R. Miller & Edward H.
   Cooper, Federal Practice and Procedure § 3935.3 (3d ed.
   Supp. 2022) (“Writ review, indeed, may be specifically justified on the
   ground that the alternative of disobedience and contempt is not a suitable or
   adequate remedy.”).
          I recognize that the writ is an “extraordinary remedy” and that its
   requirements are difficult to satisfy. See In re Volkswagen, 545 F.3d at 311.
   But the writ’s high hurdles “are not insuperable.” Id. (quotation omitted).
   Indeed, a writ of mandamus is a useful “safety valve for promptly correcting
   serious errors.” Mohawk Indus., 558 U.S. at 111 (internal quotation marks,
   citation, and brackets omitted). That’s especially true where, as here,
   “unfettered discovery” that “otherwise might elude appellate review” is an
   overwhelming burden. See generally Wright & Miller § 3935.3. Cf. In
   re Burlington N., Inc., 822 F.2d 518, 522 (5th Cir. 1987) (“[T]he difficulty of
   obtaining effective review of discovery orders, the serious injury that
   sometimes results from such orders, and the often recurring nature of
   discovery issues support use of mandamus in exceptional cases.”). It seems
   clear that the order in question is “truly irremediable on ordinary appeal.”
   See, e.g., In re A&D Ints., Inc., 33 F.4th 254, 256 (5th Cir. 2022), pet. for reh’g
   en banc filed, May 17, 2022.
          The majority opinion concedes that the discovery order at issue here
   is both irrelevant and unduly burdensome, but nevertheless concludes that
   Turnipseed has failed to show a clear and indisputable right to the writ
   because “district courts are afforded wide discretion in discovery matters”
   and the magistrate judge here “purported to apply the relevant law.”
   Majority Op. at 14. But a district court’s discretion is not unlimited, see


                                           19
Case: 21-30475        Document: 00516378091              Page: 20       Date Filed: 06/30/2022




                                          No. 21-30475


   Munoz v. Orr, 200 F.3d 291, 305 (5th Cir. 2000), nor is it a talisman
   precluding otherwise appropriate mandamus relief, see In re Volkswagen, 545
   F.3d at 311–12. Mandamus is warranted when the circumstances demand as
   much. 4
           In In re Volkswagen, for example, our en banc court granted a writ to
   review a district court’s forum non conveniens transfer even though “[t]here
   [is] no question” that “district courts have broad discretion in deciding
   whether to order a transfer.” Id. at 307, 311 (internal quotation marks and
   citation omitted). Despite that discretion, we concluded that a writ in that
   case was appropriate because the “district court’s errors resulted in a
   patently erroneous result.” Id. at 318–19.
           That is true here as well. The majority opinion outlines the problems
   with the discovery order, see Majority Op. at 12–14, so I merely reemphasize
   the major issues.       I start with the discovery order’s complete lack of
   relevance. Defendants argue that the number of patients who follow through
   with Turnipseed’s recommended treatment bears on his credibility. But a
   doctor’s credibility turns on whether a recommended treatment plan works,
   not on whether a patient decides to follow it. A person’s decision not to quit
   smoking or their refusal to eat healthy and exercise doesn’t mean their
   doctor’s recommendation to do so is unsound; it just means that (for a
   myriad of potential reasons) the person has trouble quitting smoking or opts
   not to eat healthy and exercise. 5


           4
            I deeply respect the work of magistrate and district judges, and I recognize and
   appreciate the amount of work that has to be expended on discovery issues. While most of
   what they do is well within discretion, the reality is that mistakes, including severe ones,
   can be made, and that is what we are addressing here.
           5
            Turnipseed lists other reasons why a patient may not undergo a recommended
   treatment—a patient may have limited financial resources and may not be able to afford the
   procedure; or the patient may have developed a more pressing health concern. There are


                                               20
Case: 21-30475      Document: 00516378091              Page: 21     Date Filed: 06/30/2022




                                        No. 21-30475


          The magistrate judge inexplicably concluded otherwise, asserting that
   “other courts” have recognized the relevance of such information. Those
   “other courts,” however, are two district courts that issued unpublished
   orders discussing topics only tangentially related to the relevant inquiry. In
   Fusco v. Levine, No. 16-cv-1454 (W.D. La. Feb. 21, 2019) (order denying
   motion to quash), for example, a magistrate judge considered a subpoena
   issued on a nonparty treating physician seeking a wide array of statistical
   information concerning his treatment of other patients. Id. at 2–3. But the
   relevant motion to quash was dismissed for procedural reasons. Id. at 10.
   The magistrate judge opined (in dicta) that the requested information could
   be “potentially relevant” to the doctor’s credibility but also stated that “the
   number of procedures undergone by other patients is not, in and of itself,
   directly relevant to plaintiff’s need for future procedures.” Id. Importantly,
   the Fusco court never decided if the information was discoverable—the case
   settled shortly after the order issued.
          Furthermore, in Chauppette v. Northland Insurance Co., No. 08-4193,
   2009 WL 3447291, at *1 (E.D. La. Oct. 21, 2009), a magistrate judge stated
   that a motion to quash a subpoena and limit it only to “areas involving the
   plaintiff, her medical bills, and her medical treatment” swept too broadly. Id.
   But the magistrate judge concluded the relevant information was the
   nonparty physician’s financial interest arising from his previous relationship
   with plaintiff’s counsel, as fees earned by experts in previous cases speak to
   credibility and possible bias. Id. Those facts are inapplicable to the instant
   matter. In short, the magistrate judge’s conclusion here regarding the




   also valid reasons why a patient might not undergo the procedure with the recommending
   physician—they may have moved to a different city or been referred to another provider.



                                             21
Case: 21-30475     Document: 00516378091            Page: 22   Date Filed: 06/30/2022




                                     No. 21-30475


   relevance of the requested materials—supported only by irrelevant,
   unpublished, and non-binding authority—was clearly erroneous.
          In terms of the burden this discovery order places on Turnipseed, I
   emphasize that a Rule 45 subpoena requires a nonparty to “produce
   designated documents, electronically stored information, or tangible things
   in that person’s possession, custody, or control”—i.e., material that already
   exists. See Fed. R. Civ. P. 45(a)(1)(A)(iii) (emphasis added). Conversely,
   the discovery order at issue here forces Turnipseed to audit his patient’s files
   and create new data reflecting how often he recommends repeated cervical
   neurotomies and how often patients follow that recommendation. Such a
   request goes beyond the bounds of Rule 45. See also Majority Op. at 13 n.7.
   Worse, it does so for entirely irrelevant information.
          In sum, I highlight two important conclusions. First, the flaws in the
   district court’s discovery order and in its “decision making process” created
   a “patently erroneous result.” See In re Volkswagen, 545 F.3d at 312 (internal
   quotation marks and citation omitted). Second, forcing Turnipseed to seek
   sanctions and risk his medical license for relief from that clearly erroneous
   order is an unacceptable obstacle that renders such relief “effectively
   unobtainable.” See In re Lloyd’s Reg. N. Am., Inc., 780 F.3d 283, 289 (5th Cir.
   2015). Taking these two considerations in tandem, we are left with the
   extraordinary circumstance where Turnipseed is “without adequate means
   to review” a clear and indisputable error. See id. at 288. Assuming arguendo
   that we cannot hear this case as a collateral order and grant relief that way,




                                         22
Case: 21-30475        Document: 00516378091               Page: 23        Date Filed: 06/30/2022




                                           No. 21-30475


   Turnipseed is entitled to a writ of mandamus, and I respectfully dissent from
   the majority opinion’s conclusion to the contrary. 6




           6
             For the reasons articulated in this dissenting opinion, I am also “satisfied that the
   writ is appropriate under the circumstances.” See Cheney v. U.S. Dist. Ct. for D.C., 542
   U.S. 367, 381 (2004).



                                                 23